                                                                         CLERKàOFFICEus nlsr.cour
                                                                               ATnANvfti,vA
                                                                               .


                     IN TH E U NITED STATES DISTR ICT C O U RT                            FILED
                    FO R TH E W E STERN D ISTR ICT O F VIR G IN IA                   JUL 18 2219
                                R O A N O K E DIV ISIO N
                                                                                   JULI 1.DUDLEY CLE
SCO TT M IT CH ELL O UELLE TTE ,                                           àY: %EPUTYCLERK ,,.
                                                                           .




                     Plaintiff,                 CASE NO .7:19CV00341

V.                                              M EM O R A ND U M OPIN IO N

JOE M ILANESE,c K ,                             By: H on.Jaclkson L .K iser
                                                    Senior U nited StatesD istrictJudge
                     D efendants.


       Theplaintiff,ScottM itchellOuellette,ûledthiscivilrightsactiontmder42U.S.C.j1983,
complaining thathe was deprived ofdue processrelated to ajaildisciplinary infraction.The
defendantshavefiled am otion to dism issthatIwilladdressseparately.Now,Ouelletle hasfiled

amotionforsllmmaryjudgment,based onthedefendants'failuretoprovidehim with discovery,
andamotionforinterlocutoryinjtmctiverelief,alleging sexualharasjmentin retaliation forthis
lawsuit.Aflerreview oftherecord,Iconcludethatboth m otionsmustbedenied.

       A courtshouldgrantsummo judgmentonlydtifthemovantshowsthatthereisnogenuine
disputeastoany materialfactandthemovantisentitledtojudgmentasamatteroflaw.''Fed.R.
Civ.P.56(a).Towarrantsllmmaryjudgmentinhisfavor,theplaintiffmustdemonstratethatthe
proof,presented in a form adm issible attrial,with a11facttlaldoubts taken in the light most

favorabletothedefendantsasthenon-moving parties,wouldlead areasonablejurorto butone
conclusion.Andersonv.LibertvLobbvsInc.,477U.S.242,247-52 (1986).BecauseOuéllette's
motionseekingsllmmaryjudgmentEECFNo.42)makesnosuchshowing,Iwillsummarily deny
1
.t.

       Preliminaryinjunctivereliefisanextraordinaryremedy.W interv.Nat.Res.Def.Councils
Inc.,555U.S.7,24(2008).Aècordingly,thepartyseekingsuchreliefmustmakeaclearshowing
Stthatheislikelyto succeed on them erits,thatheisiikeiy to sufferirreparablehnrm in theabsence

ofpreliminary relief,thatthebalanceofequitiestipsinhisfavor,andthataninjunctionisin the
public interest.''Id.at20.A11fourfactorsm ustbem et.1d.

       Ouellette'smotionseelcinginterlocutoryinjtmctivereliefdoesnotmeetthestandardunder
W inter,becausehefailstoshow alikelihood ofsuccesson histmderlying retaliation claim .First,

hismotion doesnotdescribeany action tmdertaken by theonly defendantsin thiscase- M ilanese

andtheSouthwestVirginiaRegionalJailAuthority I'CSW VRJA''I.Italso doesnotindicate any
respect in wllich these defendants or their policies caused the alleged retaliatory harassm ent.

Second,Ouellettepresentsno factstosupporthiscontention thatthealleged harassment(by an
individualwhoisnotpartytothislawsuit)occurredasretaliationforthislawsuit.Oullette'smerely
conclusoryassertion ofretaliationisnotsufficienttostatean actionablej1983retaliation claim.
See,e.c.,Adams v.Rice,40 F.3d 72 (4th Cir.1994)(finding thatconclusory allegations of
retaliatorymotiveareinsuftkienttostateactionablej1983retaliationclaim).BecauseIfindthat
Ouellette's m otion fails to dem onstrate a likelihood of success, he cannot meet the fotlr

requirementstmderW intertoshow thatinterlocutoryinjunctivereliefiswarranted.Therefore,I
willdeny hism otion.An appropriate orderwillbe èntered herewith.

       TheClerk isdirected to send copiesofthism em orandllm opinionandaccom panyingorder

to theparties.

       sx-lxltvm this lt udayorluly,2019.
                                                                              a


                                              N IO R U NITED STATES D ISTRICT JUD G E




                                               2
